Citation Nr: 1725603	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-15 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for tinea versicolor.

2.  Entitlement to service connection for a cardiovascular disability.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 2002 to July 2010, including two tours of overseas service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the claim was subsequently transferred to the RO in Roanoke, Virginia.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in March 2015.  A transcript of that hearing is on file.

This case was previously before the Board in June 2015, when it was remanded for Agency of Original Jurisdiction (AOJ) development.  The case has been returned to the Board at this time for further appellate review.

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016), that reversed and remanded an April 2014 decision of the Board denying an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid delays in the adjudication of veterans' other claims, VA filed a motion with CAVC to stay the precedential effect of its decision in Johnson.  On October 6, 2016, CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 U.S. App. Vet. Claims LEXIS 1528 (Vet. App. October 6, 2016).  As this appeal contains a claim for an increased initial rating for service-connected tinea versicolor that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of that claim will be resumed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The issues of service connection for a low back disability, sinusitis, and a cardiovascular disability were previously before the Board in June 2015.  At that time, the Board ordered new VA examinations for these disabilities, which took place in September 2015.  However, these examinations are inadequate for the following reasons.

To begin with, in its June 2015 remand, the Board raised the Persian Gulf chronic disability theory of entitlement to service connection under 38 C.F.R. § 3.317.  For veterans with a qualifying chronic disability that manifested during service in Southwest Asia since April 1990, service connection may be warranted under section 3.317.  The Board directed the examiner to provide an opinion regarding the Veteran's back symptoms, nasal symptoms, and cardiovascular symptoms and whether, taken together or separately, they constituted or were due to an undiagnosed illness or a medically unexplained, chronic, multi-symptom illness.  The examiner addressed only direct service connection in each of the three opinions provided, and did not consider Persian Gulf Syndrome.

Further, as for the Veteran's low back disability, the examiner diagnosed the Veteran with degenerative arthritis in the examination, noting evidence of arthritis on the imaging performed.  However, the examiner opined, "Symptoms are subjective only.  Objective exam is normal.  There is no objective evidence of a chronic condition.  A nexus has not been established."  As the conclusion directly contradicts the existence of objective evidence of a chronic condition, this opinion is inadequate.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

The Board notes that this same opinion, verbatim, was provided for the sinusitis and cardiovascular examinations as well.  No facts or supporting rationale were offered for the conclusions in any of the examinations. 

As for the Veteran's sinusitis claim, the Board directed the examiner to consider whether his symptoms were better explained by a diagnosis of allergic rhinitis, but the examiner did not address this issue in the opinion.

Therefore, the Board finds that a remand is necessary in order to obtain other VA examinations which address the above deficiencies.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Finally, on remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Washington, DC, VA Medical Center, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA cardiovascular examination by an appropriate medical professional who has not previously examined this Veteran for his cardiovascular disability.  The examiner is to conduct all appropriate tests.

After reviewing the claims file, examining the Veteran, and noting his reported history of symptoms, the examiner is to provide an opinion as to whether the Veteran has a current cardiovascular disability of any kind, including a disability manifested by heart palpitations.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cardiovascular disability was caused by or manifested during active military service.

If the symptoms of heart palpitations are objectively demonstrated but not attributable to a known diagnosis, the examiner should specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness and/or a medically unexplained chronic multi-symptom illness, as established by history, physical examination, and clinical tests and notations.  In providing this opinion, the examiner may address the Veteran's nasal and back symptoms as well as his cardiovascular symptoms.

All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  If any of the above issues cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional who has not previously examined this Veteran for sinusitis.  The examiner is to conduct all appropriate tests.

After reviewing the claims file, examining the Veteran, and noting his reported history of symptoms, the examiner is to provide an opinion as to whether the Veteran has a current upper respiratory disability of any kind, including sinusitis and/or allergic rhinitis.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's upper respiratory disability was caused by or manifested during active military service.

If the Veteran's nasal symptoms are objectively demonstrated but not attributable to a known diagnosis, the examiner should specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness and/or a medically unexplained chronic multi-symptom illness, as established by history, physical examination, and clinical tests and notations.  In providing this opinion, the examiner may address the Veteran's cardiovascular and low back symptoms as well as his nasal symptoms.

All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  If any of the above issues cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA back examination by an appropriate medical professional who has not previously examined this Veteran for his low back disability.  The examiner is to conduct all appropriate tests.

After reviewing the claims file, examining the Veteran, and noting his reported history of symptoms, the examiner is to provide an opinion as to whether the Veteran has a current low back disability of any kind, including a disability manifested by muscle spasms.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability was caused by or manifested during active military service.

If the Veteran's back symptoms are objectively demonstrated but not attributable to a known diagnosis, the examiner should specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness and/or a medically unexplained chronic multi-symptom illness, as established by history, physical examination, and clinical tests and notations.  In providing this opinion, the examiner may address the Veteran's nasal and cardiovascular symptoms as well as his low back musculoskeletal symptoms. 

All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  If any of the above issues cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following the above indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for service connection.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


